Gilbert, Justice.
1. “A married, woman may borrow money for tlie purpose of paying debts of her husband, and give her note and mortgage therefor; and such a contract will be binding upon her, although the lender may know, at the time the loan is made, that she is borrowing it for this purpose, if he is not the husband’s creditor who is to be thus paid, and is no party to any arrangement or scheme between the husband and wife of which the borrowing of the money by her for such purpose is the outcome.” Braswell v. Federal Land Bank of Columbia, 165 Ga. 123 (3) (139 S. E. 861), and cit.; Saxon v. National City Bank of Rome, 169 Ga. 784 (2) (151 S. E. 501).
2. “A husband and wife may legally enter into a'joint contract or undertaking the consideration of which passes to them jointly, and in that event the wife will be bound.” Braswell v. Federal Land Bank of Columbia, supra, and cit.
*336No. 10934.
October 18, 1935.
3. Under the evidence, the loan obtained and the security deed executed therefor constituted a joint undertaking by petitioner’s husband and herself, and she was not in the position of a surety. The court did not err in denying an injunction.

Judgment affirmed.


All the Justices concur, emcejii Russell, O. J., absent because of illness.

J. A. D'wrsey, for plaintiff.
O. J. Googler and E. P. Carrier, for defendant.